DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hano US 2008/0184114.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Hano discloses:  
1.	A molding machine management system that manages production of a plurality of molding machines, the molding machine management system comprising:
a display unit (e.g., Fig. 4: “Db”, “production progress display screen Db”) configured to display a production performance (e.g., Fig. 4: “A4”, [0050]: “actual production status area”) and a planned production status (e.g., Fig. 4: “A3”, [0050]: “scheduled process status display area”) in association with a time axis (e.g., Fig. 4: “L2”, [0050]: “time axis serving as an index for representing the production states”) for each molding machine (e.g., Fig. 4: “A5”, [0050]: “molding machine identifier area for identifying the individual injection molding machines Mi”), and, when the molding machine management system receives an abnormality of a molding machine, to display the abnormality of the molding machine in association with the time axis for each molding machine (e.g., [0035], [0068]-[0072]: “anomaly”, [0077]: “calculate the continued production status τδ by regarding the expected stop time Tc as the continued production status τδ”, [0079]: “The display processing means then displays the continued production status τδ above and adjacent to the scheduled progress status tf in a display mode different from those for the scheduled progress status τf and the actual production status τp”).
2.	The molding machine management system according to claim 1, wherein the display unit displays the abnormality of the molding machine by using an icon (e.g., [0079]: “bar graph element G3 of a different color”).  
3.	The molding machine management system according to claim 2, wherein the display unit displays the icon in a different manner according to a content of the abnormality of the molding machine (e.g., [0079]: “bar graph element G3 of a different color”, “length of the bar graph element”).  
4.	The molding machine management system according to claim 2, wherein the display unit displays the icon in a different manner according to a progress status of the abnormality of the molding machine (e.g., [0079]: “length of the bar graph element”).  
5.	The molding machine management system according to claim 1, wherein the display unit displays the abnormality of the molding machine when the molding machine management system receives at least one of a defect determination result of a molded product by the molding machine and a change exceeding a threshold value of a molding condition of the molding machine (e.g., [0035], [0066], [0079]).  
6.	The molding machine management system according to claim 1, wherein the display unit displays, as the production performance, an operation of the molding machine (e.g., Fig. 5: “G5”), a stop of the molding machine (e.g., [0112]: “scheduled stoppage time Tc”), an operation preparation state of the molding machine (e.g., Fig. 5: “ts”, “G9”, “G10”), and a planned production end time (e.g., Fig. 6: “te”, “tf”) corresponding to the production performance up to a current time in association with the time axis for each molding machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morimura US 2004/0044434 discloses a molding machine managing system displaying a summary graph picture (e.g., Fig. 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
11/30/22